Citation Nr: 0829096	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posterior subcapsular 
cataracts for the left and right eye.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to December 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Regional 
Office (RO) that denied service connection for posterior 
subcapsular cataracts.

In her March 2006 substantive appeal, the veteran requested a 
personal hearing at the local RO in Huntington, West 
Virginia, before a Member of the Board.  In September 2007, 
she changed her hearing request to a videoconference hearing 
with a Member of the Board at the RO in Cincinnati, Ohio.  
She was notified by an October 2007 letter that all Board 
hearings in Ohio must be held at the Cleveland, Ohio RO.  In 
June 2008, the appellant was sent a letter notifying her that 
she was scheduled to appear for a Board hearing in July 2008 
at the Cleveland Ohio, RO.  She did not report for this 
hearing and has provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).


FINDING OF FACT

The veteran's posterior subcapsular cataracts, in the left 
and right eye, began many years after service and are not 
related to any incident in service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
posterior subcapsular cataracts, for the left and right eye, 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in March and November 2004 letters, issued 
prior to the decision on appeal, the veteran was provided 
notice regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA. 


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes statements 
by the veteran, service treatment records, medical treatise 
evidence and VA outpatient treatment reports.  In August 
2008, the veteran indicated that she had no additional 
medical evidence to submit in support of her claim.  The 
Board notes that the RO made several attempts to obtain the 
veteran's service treatment records.  The National Personnel 
Records Center mailed all available service treatment records 
in their possession in March 2005.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing statements and 
submitting medical treatise evidence relating to her current 
disability.  Thus, she was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran essentially contends that her current posterior 
subcapsular cataracts are the result of exposure to JP-4 jet 
fuel during active service.  The veteran's DD Form 214 
confirms that she was a fuel specialist in service.  Service 
medical records are absent of any findings of an eye 
condition or eye problems.  

VA outpatient treatment reports from December 2003 to June 
2005 reflect that the veteran was diagnosed with cataracts in 
January 2004 and also later assessed and diagnosed with 
posterior subcapsular cataracts in both eyes.  She underwent 
cataract surgery for the left eye in June 2004 and for the 
right eye in May 2005.  In June 2005, she was assessed with 
pseudophakia in each eye, the presence of an intraocular lens 
after cataract extraction, and with presbyopia in each eye.  
No physician has linked the veteran's posterior subcapsular 
cataracts to jet fuel exposure.

The veteran submitted medical treatise evidence regarding the 
health effects of exposure to jet fuel in support of her 
claim.  This evidence however, does not suggest a link 
between cataracts or other eye conditions and jet fuel 
exposure.  In fact, the only consequence of jet fuel vapor 
exposure to the eyes is eye irritation.  

After a review of the record, the Board concludes that 
entitlement to service connection for posterior subcapsular 
cataracts is not warranted.  Although the veteran clearly had 
a current eye disability, there is no evidence of an eye 
condition in service and this disability did not manifest for 
many years thereafter.  In fact, the record reflects the 
earliest evidence of treatment for an eye disability 
following service was in January 2004, approximately 10 years 
after the veteran's discharge from service.  In addition, 
there is no medical evidence of a nexus between the veteran's 
military service and the current disability.  The Board 
acknowledges that while the veteran's military occupational 
specialty was that of a fuel specialist in service, there is 
also no medical evidence of a nexus between an exposure to 
jet fuel and the veteran's current disability.  Therefore, 
the Board finds that the preponderance of the evidence does 
not support the veteran's claim for service connection for 
posterior subcapsular cataracts, for the left and right eye.  

The Board acknowledges the veteran's statements that she was 
exposed to jet fuel in service which caused her current 
disability.  Although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).




ORDER

Service connection for posterior subcapsular cataracts, for 
the left and right eye, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


